Case 3:21-mj-00103   Document 8   Filed 05/18/21   Page 1 of 16
                Case 3:21-mj-00103      Document 8      Filed 05/18/21       Page 2 of 16
3:21-mj-00103




                                      United States of America

                                                   v.

                                     ANWAR AKBAR ADAMS

                                            COUNT 1
                           (Possession with Intent to Distribute Heroin)
                               (21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i))

          From on or about April 1, 2021 to on or about May 5, 2021 in the District of Oregon,

   ANWAR AKBAR ADAMS did unlawfully and knowingly possess with intent to distribute 100

   grams or more of a mixture or substance containing a detectible amount of heroin, a Schedule I

   controlled substance,

          In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(i).

                                               COUNT 2
                           (Possession with Intent to Distribute Fentanyl)
                               (21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi))

          On or about April 19, 2021 in the District of Oregon, defendant ANWAR AKBAR

   ADAMS did unlawfully and knowingly possess with intent to distribute more than 40 grams of a

   mixture or substance containing a detectible amount of N-phenyl-N-[1-(2-phenylethyl)-4-

   piperidinyl] propenamide (fentanyl), a Schedule I controlled substance,

          In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(vi).




   Supplement to Complaint Offense Description                                                  Page 1
            Case 3:21-mj-00103        Document 8       Filed 05/18/21     Page 3 of 16
 3:21-mj-00103


DISTRICT OF OREGON, ss:                       AFFIDAVIT OF CHRISTOPHER HAYNES

             Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Christopher Haynes, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I, Tigard Police Officer Christopher Haynes, currently hold the rank of Detective

and am assigned as a Task Force Officer (TFO) to the Portland Drug Enforcement

Administration (DEA) Portland Office Group D51. Prior to my assignment to the DEA I was

assigned to the Westside Interagency Narcotics Task Force (WIN) where, for four years, I

investigated drug crimes in and around Washington County. Prior to my assignment with WIN I

was assigned to the Federal Bureau of Investigation (FBI) Metro Gang Task Force (MGTF) and

the Transit Police in Portland, Oregon. My duties with the Transit Police included over one year

of continuous undercover operations conducting various criminal investigations throughout the

Portland metropolitan area focusing primarily on the distribution of controlled substances. I have

assisted in and or conducted hundreds of drug investigations resulting in the arrest and

prosecution of hundreds of suspects for drug related crimes. I have assisted in the execution of

more than 100 search warrants for evidence related to the illegal sale and possession of narcotics.

In addition, during the course of being a Police Officer; I have had numerous conversations with

individuals involved in the illegal distribution, possession, trafficking and manufacturing of

controlled substances and have become familiar with their methods of operation. I am familiar

with investigations of drug trafficking organizations (DTOs), including methods of importation

and distribution of controlled substances. Finally, I maintain a professional level of fluency in

Spanish language.
             Case 3:21-mj-00103       Document 8      Filed 05/18/21      Page 4 of 16




       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for:

   •   Anwar Akbar Adams (“Adams”)

for violations of Title 21, United States Code, Section 841(a)(1), Possession with Intent to

Distribute Controlled Substances (the “Target Offenses”).

                                         Applicable Law

       3.      Title 21, United States Code, Section 841(a)(1), (b)(1)(B)(i) and (vi) makes it

illegal to posses with intent to distribute the following Schedule I controlled substances:

   •   100 grams or more of a misxture or substance containing a detectable amount of heroin,

       and

   •   40 grams or more of a mixture or substance containing a detectable amount of N-phenyl-

       N-[1-(2-phenylethyl)-4-piperidinyl] propenamide (fentanyl).

                                  Statement of Probable Cause

                                          Case Overview

       4.      In October 2020, Investigators began investigating a drug trafficking organization

(DTO) suspected of importing methamphetamine and heroin from Mexico into California, then

destined for distribution in Oregon and Washington.




 Page 2 – Affidavit of Christopher Haynes                        USAO Version Rev. April 2018
             Case 3:21-mj-00103   Document 8   Filed 05/18/21   Page 5 of 16




   .

        5.




                                   .

       6.




Page 3 – Affidavit of Christopher Haynes               USAO Version Rev. April 2018
          Case 3:21-mj-00103    Document 8   Filed 05/18/21   Page 6 of 16




     7.     On April 9, 2021,




     8.     On May 5, 2021,




Page 4 – Affidavit of Christopher Haynes             USAO Version Rev. April 2018
          Case 3:21-mj-00103      Document 8        Filed 05/18/21   Page 7 of 16




     9.     Over the course of the investigation,




Page 5 – Affidavit of Christopher Haynes                    USAO Version Rev. April 2018
             Case 3:21-mj-00103      Document 8      Filed 05/18/21     Page 8 of 16




       10.




          As detailed herein, this affidavit supports the arrest of Anwar Akbar Adams, one of

          sub-distributors, who regularly sources bulk narcotics from                  for re-

distribution to his customers.

                                     Statement of Probable Cause

       11.     During this investigation,




 Page 6 – Affidavit of Christopher Haynes                      USAO Version Rev. April 2018
             Case 3:21-mj-00103      Document 8       Filed 05/18/21     Page 9 of 16




       12.




       13.     Based on my training and experience as a narcotics investigator I know the term

“chiva” to be a common slang term for heroin. I know that heroin is commonly sold by weight. I

know the term “piece” to commonly refer to a 25 gram quantitiy of narcotic substance by weight.

I know the price quoted for the four (4) pieces of heroin to be consistent with current heroin

pricing in the Portland metro area. I know the term “coke” to be a common slang term for

cocaine. I know that the price $1,350.00 per ounce of cocaine is consistent with current cocaine

pricing. I therefore belive Kaz coordinated the sale of 100 grams of heroin and an ounce of

cocaine from          to Adams.

       14.




 Page 7 – Affidavit of Christopher Haynes                       USAO Version Rev. April 2018
             Case 3:21-mj-00103        Document 8    Filed 05/18/21     Page 10 of 16




       15.




       16.      The case to date has demonstrated that         supplies numerous sub-

distributors with bulk quantities of heroin, cocaine, methamphetamine, and small round blue

tablets that have been found to contain fentanyl. I know narcotics distributors often speak using

coded language and or jargon when discussing elements of narcotics distribution by voice call or

messaging application. I know this is done in order to avoid detection by law enforcement should

their communications be intercepted or otherwise obtained by law enforcement. Common jargon

or code for methamphetamine include clear, water, and windows. Common jargon or code for

heroin include dark, brown, soda and black. Common jargon or code for narcotics sales proceeds

include paper and receipts. Common code for fentanyl tablets include blues, buttons, or pills.



                                              Investigators have seized small round blue tablets

from other distributors operating in          DTO. These pills were found to contain fentanyl

(N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propenamide) and to weigh about .11 grams each.

Based on this, I believe Adams’ acquisition of “1000 blues” constitutes the possession with


 Page 8 – Affidavit of Christopher Haynes                       USAO Version Rev. April 2018
             Case 3:21-mj-00103      Document 8       Filed 05/18/21     Page 11 of 16




intent to distribute over 100 grams of a mixture containing fentanyl.

       17.




       18.      Based on my training and experience as a narcotics investigator, I know the

process of obtaining bulk narcotics for distribution and distribution to sub-distributors requires

the involved parties to communicate details of the related transactions including, the location

where the exchange is to take place, the quantity to be exchanged, the price the supplier will

charge for the narcotics purchased, and the date and time the transaction is to occur. I know

almost all of this communication is conducted via cell phone, text messaging, and related

communication applications.

       19.




       20.




 Page 9 – Affidavit of Christopher Haynes                        USAO Version Rev. April 2018
             Case 3:21-mj-00103     Document 8      Filed 05/18/21     Page 12 of 16




       21.      At about 1:30 p.m., while observing the Union Ave Motel, I observed a silver

Mercedes sedan with silver 12 spoke rims and without license plates arrive and park in front

of Unit 0. I observed that the driver of the Mercedes was a light skinned black male adult about

45 years of age. The man was bald and wore a goatee. Also in the Mercedes was a Caucasian

female adult about 40 years of age. The male, carrying a brown backpack or duffle bag, and the

female disembarked the Mercedes and entered into Unit 0 using a key held by the male. As

detailed herein, the driver of Adams’ Mercedes who I observed enter the Premises was later

identified as Adams.

       22.      After a few minutes, I observed Adams exit the Premises and enter a black

Cadillac Escalade without license plates parked in front of the unit. As Adams was in the

Escalade, an older black male approached on foot and interacted with the Adams. They then both

entered the Premises. Shortly thereafter, Adams emerged from the Premises and conducted an

inspection of the wheel well area of his Mercedes, the Escalade, and a Chevrolet Tahoe parked

just east of the Premises. Adams then re-entered the Premises. Both men then exited the unit. I

then observed the second man walk away to the east while Adams walked up to the Motel

manager who had arrived on foot from the office area. I then observed Adams hand a stack

of cash to the Motel manager.

       23.      At about 2:15 p.m., I observed the same silver Nissan Rogue (bearing Oregon


 Page 10 – Affidavit of Christopher Haynes                     USAO Version Rev. April 2018
             Case 3:21-mj-00103       Document 8       Filed 05/18/21      Page 13 of 16




plate number 241GCF) from the 90th and Halsey deal arrive and park just east of the Premises.

A Hispanic male adult wearing a black t-shirt and black ball cap disembarked the Rogue and

walked up to the Premises where Adams opened the door and let him in. I recognized the driver

of the Rouge as the unidentified runner for           who has been observed delivering narcotics

at            direction throughout this case. Shortly after that, a large green older passenger van

arrived and parked in front of the Premises. Several black male adults with dreadlock style hair

emerged from the van and loitered in front of the Premises. While the van was in front of the

Premises, my view of the entrance to the Premises was obscured. After a few minutes, I observed

the driver of the Rouge walk from the area of the Premises to the Rouge, enter the silver Nissan

Rogue, and departed the area.

       24.      Based on my training and experience as a narcotics investigator, I recognized the

observed activity consistent with street level narcotics distribution. I believe the short stay at the

Premises by the older black male and the dreadlocked young black males is consistent with

transactions with drug customers. I believe the arrival and short stay inside the Premises by the

driver of the silver Nissan Rogue (            unidentified runner) is consistent with the delivery

of bulk narcotics per Adams’ intercepted request to purchase 1000 blues.

       25.      On May 5, 2021,




       26.




 Page 11 – Affidavit of Christopher Haynes                        USAO Version Rev. April 2018
             Case 3:21-mj-00103      Document 8      Filed 05/18/21    Page 14 of 16




       27.




       28.




       29.      At approximately 2:20 p.m. that same day, Investigators again established covert

physical surveillance in the area of the Premises where they observed several vehicle parked

outside including the same black Cadillac Escalade mentioned above. At approximately 2:35

p.m., Investigators observed a gray Chevrolet Silverado bearing Oregon license plate 398MET

arrive and park just east of the Premises. Investigators then observed an unidentified Caucasian

female adult exit the Silverado, walk to the Premises, and knock on the door. At approximately

2:36 p.m., Investigators observed another unidentified Caucasian female adult open the door to


 Page 12 – Affidavit of Christopher Haynes                     USAO Version Rev. April 2018
             Case 3:21-mj-00103       Document 8       Filed 05/18/21      Page 15 of 16




the Premises from the inside, and grant entry to the arriving female subject.

       30.      Over the course of the next hour, Investigators observed the woman first observed

inside the Premises coming and going from the Premises to vehicles parked outside. On multiple

occasions, she accessed a vehicle parked outside and then interacted briefly with various

unidentified persons who arrived there by vehicle. Investigators recognized the woman’s

interaction with short stay traffic as consistent with street level narcotics sales based on their

training and experience. I believe the woman was distributing narcotics from the Premises. I

further believe she obtained narcotics from Adams and was likely distributing narcotics at

Adam’s direction. At approximately 3:22 p.m., Investigators observed Adams’ Mercedes arrive

and park directly in front of the front door of the Premises. Investigators then observed Adams

disembark the Mercedes and enter the Premises.

       31.      On May 6, 2021, Investigators observed photographs of Adams provided by PPB

investigators, Adams’ Oregon Drivers License Photo, as well as photographs from a Facebook

profile identified as associated to Adams and, by comparing the images to their physical

surveillance of Adams, confirmed that               drug customer who resides at the Premises and

operates the Mercedes to be Adams. To date, Investigators have physically observed Adams at

the Premises as recently as May 11, 2021.

                                             Conclusion

       32.      Based on the foregoing, my training, experience, and the case to date, I believe

Adams possessed with the intent to distribute over 500 gross grams of heroin and 100 grams of a

mixture containing Fentanyl, all in violation of the Target Offense. I therefore request the Court

issue a criminal complaint and arrest warrant for Adams for these violations.


 Page 13 – Affidavit of Christopher Haynes                        USAO Version Rev. April 2018
Case 3:21-mj-00103   Document 8   Filed 05/18/21   Page 16 of 16
